AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


 Dwight Alonzo Littles, Jr. also known as Lonzo also
     known as Cash also known as Lambo, Jr.,
                      Plaintiff
                          v.                                        )       Civil Action No.        4:19-cv-02485-JMC
                                                                    )
                                                                    )
 E.L. Clements, III Solicitor; Ryan White Prosecutor;               )
                                                                    )
 The Grand Jurors of Florence County Grand Jurors;
      Thomas McFadden Investigator/Detective,
                      Defendants

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Dwight Alonzo Littles, Jr. also known as Lonzo also known as Cash also known as Lambo, Jr., shall
take nothing of the defendants, E.L. Clements, III Solicitor, Ryan White Prosecutor, The Grand Jurors of Florence
County Grand Jurors and Thomas McFadden Investigator/Detective, and this action is dismissed with prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable J. Michelle Childs, United States District Judge, presiding, accepting the Report and
Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended dismissing
the action.

Date: May 8, 2020                                                          ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
